Citation Nr: 0106498	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  95-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active duty for training (ACDUTRA) from 
March to August 1987, and other unverified service beginning 
September 1989.

This appeal is from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of a right knee sprain, residuals of a right ankle 
sprain, and stomach ulcers.

During his hearing at the RO in April 1995, the appellant 
withdrew the appeal from the denials of service connection 
for residuals of a right ankle sprain and for stomach ulcers.  
Therefore, the only issue before the Board on appeal is 
entitlement to service connection for residuals of a right 
knee sprain.

The Board remanded the case in April 1997 for further 
development.  That development is not complete.

The VA physician who examined the veteran in January 1999 
referred him for a magnetic resonance imaging (MRI) study of 
his right knee to rule out a torn meniscus.  The examination 
was scheduled for March 1999.  The veteran did not report for 
the examination.  He contacted the RO in October 1999, 
reporting a change of address and that he had not received 
the letter scheduling the missed MRI.  The report of contact 
indicates the RO requested that the MRI study be rescheduled.  
There is no record that it was.

A referral by a VA examiner for a special examination 
constitutes a required element of a VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Absent any indication 
that the appellant missed the examination without good cause, 
the MRI should be rescheduled and performed.

The Board's April 1997 remand requested the RO to verify any 
ACDUTRA or inactive duty training (INACDUTRA) subsequent to 
August 1987.  The response obtained is not comprehensible and 
therefore not useful to the Board to determine the veteran's 
duty status subsequent to August 1987.  Service medical 
records show two complaints regarding the right knee in 1993 
and a notation of a right knee problem on a 1995 medical 
history.  Verification of the appellant's duty status since 
August 1987 could be legally material to his claim.

Finally, pursuant to the April 1997 remand, the RO requested 
authorization from the veteran to obtain medical records he 
asserted were pertinent to his claim.  The veteran did not 
respond.  New legislation mandating in detail VA's duty to 
assist the veteran in his claim limits the duty to assist him 
to obtain private records to those he authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  VA has the latitude to make 
another attempt to obtain from the veteran the authorization 
necessary to enable VA to assist him, id., and such another 
attempt is warranted given that the case must return to the 
RO for other reasons.  However, it has long been held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of active service, 
ACDUTRA, and INACDUTRA from August 1987 
to the present.  Request the reporting 
agency to supplement any report using 
abbreviations or codes with an 
explanation of duty dates and status that 
can be understood by lay readers.  
Document the request and the response in 
the claims folder.

2.  Request the veteran to provide signed 
authorization for release of information 
by George Companioni, M.D., 18701 Bruce 
B. Downs Boulevard # 115, Tampa, FL 33613 
for the dates of his treatment of the 
veteran.  Inform the veteran that VA 
cannot obtain private medical records 
without his signed authorization.  
Request the treatment records, including 
reports of diagnostic studies or tests.  
Document the request, and associate any 
information obtained with the claims 
folder.

3.  Schedule the veteran for a MRI study 
of his right knee to rule out a meniscus 
tear.  Refer the study results and the 
claims folder to the physician who 
examined the veteran in January 1999 to 
make an addendum to the January 1999 
report regarding the MRI findings.  If 
the examiner is not available, schedule a 
new orthopedic examination of the 
veteran's right knee.  If the MRI shows a 
torn meniscus, the examiner should state 
an opinion based on the prior examination 
and the medical records in the claims 
folder and the verification of his dates 
of service, whether it is as likely as 
not or less likely than not that the 
veteran suffered the injury in service or 
suffered aggravation of the injury in 
service.  Associate any information 
obtained with the claims folder.

4.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

5.  Readjudicate the claims at issue.  If 
it is not allowed, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


